PER CURIAM
In this consolidated appeal, petitioner seeks review of four final orders of the Superintendent of the Oregon State Penitentiary, each finding that he had violated a disciplinary rule. He first contends that various constitutional rights were violated, because the two hearings from which the four orders resulted were held in his absence. However, there is evidence to support the hearings officer’s conclusion that he had waived his right to appear. OAR 291-105-056(2).
Petitioner next contends that a $25 fine imposed in one order and a $100 fine in another order are unlawful. We agree. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fines vacated in CA A47021 and CA A47023; otherwise affirmed.